Citation Nr: 0109068	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-49 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating from an original grant 
of service connection for status post radical perineal 
prostatectomy and prostate cancer, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1949 to September 1972.

This matter comes before the Board on appeal from an August 
1994 rating by the VA Regional Office (RO) in Jackson, 
Mississippi.  The rating decision, among other things, 
confirmed and continued a rating of 10 percent for sinusitis, 
which rating the veteran appealed.  The Board denied the 
appeal in February 1996.  The veteran appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, and, hereinafter, "Court").  In March 1998, the Court 
vacated the Board's denial of an increased rating for 
sinusitis and remanded the case to the Board for proceedings 
consistent with the Court's order.  In July 1998, the Board 
remanded this claim to the RO for actions consistent with the 
Court's order, particularly, obtainment of all outstanding 
relevant medical records, and readjudication of the claim to 
permit the sinusitis to be rated under the rating criteria 
most favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet.App. 308, 311 (1991).  

In March 1998, the veteran claimed service connection for 
prostate cancer.  A July 1998 rating decision granted service 
connection for prostate cancer due to Agent Orange exposure, 
and assigned a 100 percent rating.  The rating decision 
advised the veteran that this condition is evaluated as 100 
percent disabling during active malignancy or antineoplastic 
therapy, and six months following completion of treatment, 
residual disability is determined.  Entitlement to special 
monthly compensation based on anatomical loss of a creative 
organ and, based on need for regular aid and attendance or 
housebound, due to radical perineal prostatectomy, was also 
granted.  Also in July 1998, based on the Court's order and 
the Board's remand, the RO sent the veteran a letter 
soliciting additional medical information and documentation, 
to which he replied in September 1998.  

In a rating decision dated September 1998, the residual 
disability for status post radical perineal prostatectomy and 
prostate cancer was proposed to be 10 percent from March 1, 
1999 (and all residual ratings at issue in this case are from 
this date).  In a November 1998 letter, the veteran disagreed 
with this proposal.  A rating decision dated December 1998 
determined the residual disability to be 20 percent.  The 
veteran appealed.  Prior to forwarding the case to the Board 
for appellate review, the RO increased the residual 
disability to 40 percent.  However, the RO did not 
readjudicate the claim for an increased rating for sinusitis, 
and, as such, that issue is addressed in the REMAND section 
of this decision below. 


FINDINGS OF FACT

1.  Status post radical perineal prostatectomy and prostate 
cancer is manifested primarily by the absence of either the 
reoccurrence or metastasis of cancer.  

2.  The veteran reports that he must change absorbent pads 2-
3 times daily, and that he urinates at least 15 times daily 
and more than 4 times at night.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status 
post perineal prostatectomy and prostate cancer are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.155a, 4.155b, 
Diagnostic Code 7528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that his prostatectomy 
residuals are more severe than currently evaluated, and that 
an increased rating is warranted therefor.  After a review of 
the record, however, the Board finds that his contentions are 
not supported by the evidence, and that his claim fails. 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (Schedule).  Under these criteria, 
post-surgical excision of malignant neoplasms of the 
genitourinary system is 100 percent disabling, with VA 
examination after 6 months.  (See Id., Note, Diagnostic Code 
7528).  The veteran is currently evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Coed 7528, as 40 percent disabled.  
Diagnostic Code 7528 pertains to malignant neoplasms of the 
genitourinary system and, again, provides a 100 percent 
evaluation when such a condition is active or being treated, 
with a mandatory examination to evaluate residual disability 
at the expiration of 6 months.

Under Diagnostic Code 7528, where there has been no local 
reoccurrence or metastasis of the cancer following the 
cessation of treatment, then the disability is rated on the 
residuals of voiding dysfunction or renal dysfunction, 
whichever is predominant.  Diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
Review of the medial evidence in this case reveals no 
evidence of reoccurrence or metastasis of the veteran's 
prostate cancer subsequent to his prostatectomy.  Hence, his 
post-operative residuals of the prostate cancer are to be 
evaluated under either voiding dysfunction or renal 
dysfunction, under 38 C.F.R. § 1115a.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's medical records in the claims file include 
records from Orange Grove Medical Specialties treatment from 
1996-1998, Air Force urology clinic treatment from 1988, VA 
examination in August 1988, VA outpatient treatment from 
1988-2000, and Gulfport Urology Clinic treatment from 1999-
2000.  

In this case, the Board notes that the evidence, along with 
the veteran's statements, indicates that voiding dysfunction 
is the "predominant area of dysfunction" and, as such, it 
is the only "area" that "shall be considered for rating 
purposes."  38 C.F.R. § 115a.  Voiding dysfunction is rated 
under the three subcategories of urine leakage, urinary 
frequency, or obstructed voiding.  In this case, there is no 
medical evidence of symptomatology associated with obstructed 
voiding , and the veteran has no complained of symptoms such 
as hesitancy, slow or weak stream, or decreased force of 
stream.  No medical professional has stated that the veteran 
has obstructed voiding.  Therefore, the rating assigned to 
the veteran's residuals of prostate cancer will be based on 
the severity of voiding dysfunction in terms of urine leakage 
or urinary frequency.

In May 1998, the veteran reported at the Air Force urology 
clinic that he had good urine control, used no pads, but had 
urgency sometimes.  

At VA genitourinary examination in August 1998, the veteran 
stated that following his surgery, he had had some stress 
incontinence for 2-3 months but that this had essentially 
resolved.  He still had occasional drops of urine when he 
stood erect but this was not a problem for him.  He 
complained of occasional urgency, frequency, and nocturia one 
time per night.  The pertinent diagnosis was mild stress 
urinary incontinence secondary to radical prostatectomy.

In October 1998, the veteran reported at the Air Force 
urology clinic that he urinated a dozen times per day and had 
mild incontinence.  It was noted that he was concerned about 
his VA disability.

A January 1999 record of Gulfport Urology Clinic reflected 
the veteran's symptoms to include frequency and changing pads 
2 times daily. 

The veteran also submitted a series of statements to the RO.  
In November 1998, the veteran stated that he urinated at 
least a dozen times a day and wet himself if he was not near 
a men's room.  In December 1998, the veteran stated that he 
urinated at least 15 times a day, and more than 4 times a 
night, and provided a timetable of his urinations.  He added 
that he had to change pads 2 to 3 times per day.  In April 
2000, the veteran stated that he wore absorbent pads that he 
changed at least twice daily.  

Ratings for urine leakage range from 20 to 60 percent.  A 60 
percent rating contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times per day.  38 C.F.R. § 4.115a.  

Ratings for urinary frequency range from 10 to 40 percent.  A 
40 percent rating contemplates daytime voiding interval of 
less than one hour, or awakening to void 5 or more times per 
night.  38 C.F.R. § 4.115a.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
most appropriately evaluated as 40 percent disabling on the 
basis of urinary frequency.  The veteran changes pads 2 to 3 
times per day according to his December 1998 statement.  As 
such, his urinary leakage does not "more nearly" 
approximate changing absorbent materials more than 4 times 
daily or wearing an appliance, so as to warrant a 60 percent 
rating.  38 C.F.R. § 4.7.  Accordingly, no higher rating can 
be awarded for urinary leakage.  As for urinary frequency, 
the veteran's current 40 percent rating is already at the 
highest schedular level for urinary frequency; no higher 
schedular rating can be accorded on this basis.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7528.

The Board has also considered whether this case is 
appropriate for referral to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The RO determined not to make such 
referral in the November 2000 supplemental statement of the 
case.  This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  More specifically, while the veteran's disability 
is already rated at the highest possible schedular level for 
urinary frequency, the disability is consistent with the 
symptoms for that level, that is, daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  

The Board has also considered the effect of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (or VCAA) in this case.  Among other things, the 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to 
notifications and the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In particular, the VCAA amended 38 U.S.C.A. § 5103(a) to 
require that: 

Upon receipt of a complete or substantially 
complete application, the Secretary shall notify 
the claimant and the claimant's representative, if 
any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate 
which portion of that information and evidence, if 
any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other 
applicable provision of law, will attempt to obtain 
on behalf of the claimant.  

In this case, it appears that the VCAA requirements have been 
met.  As noted, the veteran was advised by the July 1998 
rating decision that a VA examination would be scheduled to 
determine his level of residual disability.  This is the only 
information and evidence necessary to substantiate his claim, 
and, it was provided by the Secretary.  Beyond that, 
moreover, when the RO proposed to reduce his rating to 10 
percent, it advised him in a September 1998 letter that he 
could send any evidence to show that the reduction should not 
be effected, and he did send such evidence.  This resulted in 
his rating being reduced to 20 instead of 10 percent.  In 
December 1998, when he was notified of that reduction, he was 
again invited to communicate with the RO as to any reasons 
for disagreement, and the statements and medical records he 
submitted since then persuaded the RO to determine that his 
residual disability is 40 percent.  Finally, whenever the RO 
determined that that award was the highest award that could 
be justified based on the file, it advised the veteran of the 
criteria for a higher rating.  It is quite clear, from the 
veteran's responsive submissions, that he was thereby 
notified of the information and evidence needed to justify a 
higher rating.  As such, the VCAA duty to notify the claimant 
of any information or evidence necessary to substantiate the 
claim, and of who should provide that information or 
evidence, has been satisfied.  


ORDER

A rating in excess of 40 percent for status post radical 
perineal prostatectomy and prostate cancer is denied.


REMAND

As noted above, it does not appear that the RO readjudicated 
the veteran's claim for an increased rating for sinusitis as 
requested by the Board's July 1998 remand and the Court's 
March 1998 order.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  A remand imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Where the Board's remand orders are not complied with, the 
Board itself errs if it fails to insure compliance, unless 
the error is not prejudicial to the veteran.  The Board 
cannot say, based on the record before it, that the veteran 
has not been harmed by the error discussed above.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  

To ensure full compliance with due process requirements, and 
to ensure that the medical record in this case is current, 
the case is REMANDED to the RO for the following development:

1.	The RO should obtain the names and 
addresses of all outstanding medical care 
providers who treated the veteran for 
sinusitis since it last solicited this 
information in July 1998  After securing 
the necessary release, the RO should 
attempt to obtain these records.

2.	The veteran should be afforded a VA 
medical examination to determine the 
severity of service-connected sinusitis.  
The claims folder must be made available 
to the examiner and reviewed in 
conjunction with the examination, which 
review should be reflected in the 
examination report.  The examination 
report should also disclose a thorough 
medical history, including frequency, 
description, and length of symptomatic 
episodes, and their treatment.

3.	The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.	The RO should readjudicate the issue 
of entitlement to an increased rating for 
sinusitis under the revised regulations 
for respiratory disorders.  The timing of 
these revisions requires the RO to first 
consider whether the amended regulations 
are more favorable to the veteran than 
the prior regulations, and, if so, the RO 
must apply the more favorable regulation.  
See Karnas v. Derwinski, 1 Vet.App. 308, 
311 (1991).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 



